ORDER
PER CURIAM
Patrick Bellinger appeals from the trial court’s judgment denying his petition for declaratory judgment, permanent injunction, abatement of nuisances, removal of encroachments, and damages against Keith and Olivia Lindsey, owners of property within a subdivision being developed by Mr. Bellinger. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We deny appellant’s motion to strike respondents’ brief. We affirm. Rule 84.16(b)(5).